Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 6 October 2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11, 13, 15, and 21-23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Uchida et al. (US Pat. Pub. 2014/0054774).
Regarding claim 1, Uchida teaches a semiconductor structure, comprising:
A substrate [fig. 26, 10];
A conductive via through the substrate [fig. 26, 19/41]; and
A first insulation layer between the substrate and the conductive via, wherein a first surface of the first insulation layer facing the substrate and a second surface of the first insulation layer facing the conductive via are extending along a different directions [fig. 26, 18 has a surface that faces 19/41 and a surface that faces 10, they extend in different directions].
Regarding claim 2, Uchida discloses the semiconductor structure of claim 1, further comprising:
A second insulation layer under the substrate and the first insulation layer, wherein the first insulation exposes the second insulation layer from a top view perspective [fig. 17 and 26, the first insulation layer is present prior to forming the conductive via, the second insulation layer 13/15 is exposed from a top view].
Regarding claim 3, Uchida teaches the semiconductor structure of claim 2, wherein the first insulation layer includes a vertex disposed between the second insulation layer and the substrate [fig. 26, a surface of the first insulation is at an angle to create a vertex between the second insulation layer and the substrate].
Regarding claim 4, Uchida discloses the semiconductor structure of claim 3, wherein the first insulation layer has a bottom surface contacting the second insulation layer, and the bottom surface and the first surface are in contact to form the vertex].
Regarding claim 7, Uchida teaches the semiconductor structure of clam 1, wherein the first surface of the first insulation layer facing the substrate has a plurality of slopes [fig. 26, the surface of 18 facing the substrate has a slope on either side of 41, therefore a plurality].
Regarding claim 8, Uchida discloses a semiconductor structure, comprising:
a substrate having a first surface and a second surface opposite to each other [fig. 26, 10];
a conductive via through the substrate [fig. 26, 19/41]; and
a first insulation layer between the substrate and the conductive via, wherein a thickness of the first insulation layer varies along a direction substantially perpendicular to the first surface [fig. 26, 18 in the opening has a differing thickness near the bottom of the conductive via as its thicker at the edge of the triangle formed].
Regarding claim 9, Uchida teaches the semiconductor structure of claim 8, wherein the thickness of the first insulation layer increases along the direction from the second surface to the first surface [fig. 26, the thickness of 18 increases in a direction from the top of 10 to the bottom, the second surface can be interpreted as the top of 10].
Regarding claim 10, Uchida discloses the semiconductor structure of claim 8, further comprising:
A second insulation layer over the first surface of the substrate and the first insulation layer, wherein the first insulation layer exposes the second insulation layer from a top view perspective [fig. 17 and 26, the first surface is the bottom of 10, the second insulation layer 13/15 is exposed from a top view by the opening in 10 and 18].
Regarding claim 11, Uchida teaches the semiconductor structure of claim 8, wherein the first insulation layer adjacent to the first surface of the substrate includes one or more planes [fig. 26, 18 is parallel with the first surface].
Regarding claim 13, Uchida discloses the semiconductor structure of claim 8, wherein the first insulation layer comprises an oxide liner layer [paragraph [0036], silicon oxide].
Regarding claim 15, Uchida teaches the semiconductor structure of claim 8, further comprising a third insulation layer over the second surface of the substrate, wherein the conductive via is through the third insulation layer [fig. 26, 18 on the surface of 10 can be interpreted as a third insulating layer].
Regarding claim 21, Uchida discloses a semiconductor structure, comprising:
a substrate having a first sidewall [fig. 26, 10, sidewall being portion next to 19/42];
a first insulation layer over the substrate [fig. 26, 13];
a conductive via through the substrate and the first insulation layer [fig. 26, 19/41 extend through 10 and 13]; and
a second insulation layer between the substrate and the conductive via, wherein the first sidewall of the substrate contacts the second insulation layer, and the second insulation layer is disposed over a top surface of the first insulation layer [fig. 26, 18 is between 19/41 and 10, and is over a top surface of 13].
Regarding claim 22, Uchida teaches the semiconductor structure of claim 21, wherein a second sidewall of the first insulation layer is substantially free of the second insulation layer [fig. 26, the sidewall of 13 that touches 19/41 is free of 18].
Regarding claim 23, Uchida discloses the semiconductor structure of claim 21, wherein the second insulation layer stops at an interface between the substrate and the first insulation layer [fig. 26, 18 stops at the intersection of 13 and 10].

Claim(s) 21 and 22  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Park et al. (Pat #8,076,234).
Regarding claim 21, Park discloses a semiconductor structure, comprising:
a substrate having a first sidewall [fig. 18, 10a, sidewall being portion next to 18c and 55];
a first insulation layer over the substrate [fig. 18, 14];
a conductive via through the substrate and the first insulation layer [fig. 18, 55]; and
a second insulation layer between the substrate and the conductive via, wherein the first sidewall of the substrate contacts the second insulation layer, and the second insulation layer is disposed over a top surface of the first insulation layer [fig. 18, 18b/c contacts 10 and is over the top of 14].
Regarding claim 22, Park teaches the semiconductor structure of claim 21, wherein a second sidewall of the first insulation layer is substantially free of the second insulation layer [fig. 18, the sidewall of 14 that has vias 28 therein are free of the second insulation layer].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida as applied to claims 1-4, 7-11, 13, 15, and 21-23 above, and further in view of the following arguments.
Regarding claim 5, Uchida teaches the first insulating layer includes a protrusion [fig. 26, 18 at the bottom of the conductive via protrudes laterally].
Uchida fails tot each the thickness of said protrusion. 
However, one of ordinary skill in the art would have been led to the recited thickness through routine experimentation and optimization to achieve desired notching of the conductive via as well as conductive via performance.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Regarding claim 6, while Uchida shows the conductive via is taller than it is wide, they fail to teach the specific aspect ratio of said conductive via. 
 However, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization to achieve desired conductive via performance.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Regarding claim 12, Uchida  fails to teach the thickness of the first insulation layer adjacent to the first substrate. 
However, one of ordinary skill in the art would have been led to the recited thickness through routine experimentation and optimization to achieve desired notching of the conductive via as well as conductive via performance.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Claim(s) 14, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida as applied to claims 1-4, 7-11, 13, 15, and 21-23 above, and further in view of Huyghebaert et al. (US Pat. Pub. 2010/0133660).
Regarding claim 14, Uchida fails to teach the use of a seed layer between the first insulation layer and the conductive via.  However, Huyghebaert teaches the formation of a conductive through via with an insulation layer between the substrate and the conductive via and the use of a seed layer [fig. 1, via 4, first insulation layer 5, seed layer taught in paragraphs [0031-0042]].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Huyghebaert into the method of Uchida by using a seed layer between the first insulating layer and the conductive via.  The ordinary artisan would have been motivated to modify Uchida in the manner set forth above for at least the purpose of forming a conductive through via without harming any of the layers underneath [Huyghebaert, paragraph [0099]].
Regarding claim 24, Uchida fails to teach the use of a seed layer between the second insulation layer and the conductive via.  However, Huyghebaert teaches the formation of a conductive through via with an insulation layer between the substrate and the conductive via and the use of a seed layer [fig. 1, via 4, first insulation layer 5, seed layer taught in paragraphs [0031-0042]].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Huyghebaert into the method of Uchida by using a seed layer between the first insulating layer and the conductive via.  The ordinary artisan would have been motivated to modify Uchida in the manner set forth above for at least the purpose of forming a conductive through via without harming any of the layers underneath [Huyghebaert, paragraph [0099]].
Regarding claim 25, Uchida in view of Huyghebaert teaches the semiconductor structure of claim 24, wherein the second insulation layer stops at an interface between the seed layer and the first insulation layer [Uchida, fig. 26, 18 stops at the intersection of 19/41 and 13, the seed layer being part of 19/41].
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816          






                                                                                                                                                                                              /JAEHWAN OH/Primary Examiner, Art Unit 2816